EXTENSION OF GOVERNANCE AND VOTING AGREEMENT

This Extension of Voting and Governance Agreement (this “Agreement”) is made as
of October 10, 2016, by and between ACRE Realty Investors Inc., formerly known
as Roberts Realty Investors, Inc., (the “Company”), A-III Investment Partners
LLC (“A-III”) and Charles S. Roberts (“Mr. Roberts”).

WHEREAS, the Company and Mr. Roberts are parties to that certain Employment
Agreement, dated as of January 30, 2015 (the “Employment Agreement”), and the
Company, A-III and Mr. Roberts are parties to that certain Governance and Voting
Agreement, dated as of January 30, 2015 (the “Governance and Voting Agreement”);

WHEREAS, the expiration date of the Employment Agreement and Governance and
Voting Agreement was previously extended by the parties to December 31, 2016;

WHEREAS, the parties have determined to further extend the Governance and Voting
Agreement so that it will expire on June 30, 2017 instead of on December 31,
2016;

WHEREAS, the parties have determined not to further extend the Employment
Agreement, which will expire on December 31, 2016; therefore, effective on
December 31, 2016, Mr. Roberts’ employment with the Company, and all of the
respective rights and obligations of the parties under the Employment Agreement,
shall terminate, except for such rights and obligations that, by their terms,
are intended to survive such termination in accordance with the terms of the
Employment Agreement; and

WHEREAS, Mr. Roberts is a member of the board of directors of the Company (the
“Board”) and his term of office as a member of the Board expires at the
Company’s 2016 annual meeting of shareholders to be held on December 14, 2016
(the “Annual Meeting”), and the parties have agreed that Mr. Roberts will be
nominated for re-election at the Annual Meeting.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

SECTION 1. Extension. The parties hereby agree to further extend the term of the
Governance and Voting Agreement (the “Term”) from December 31, 2016 to June 30,
2017. Any references in the Governance and Voting Agreement to “the first
anniversary of the date hereof,” “during the one-year period after the Closing
Date,” “before the first anniversary of the Closing Date” or similar words or
phrasing indicating when the Term of the Governance and Voting Agreement will
expire or when certain rights or obligations thereunder will expire shall now
mean “June 30, 2017.”

SECTION 2. Board Nomination. The parties hereby agree to nominate Mr. Roberts
for re-election to the Board to be duly elected by the Company’s shareholders at
the Annual Meeting.

SECTION 3. Other Provisions. Other than the Term of the Governance and Voting
Agreement which is being extended hereby, all of the other respective rights and
obligations of the parties under, and all other terms, conditions and provisions
of, the Governance and Voting Agreement shall continue in full force and effect
until June 30, 2017, unless the Governance and Voting Agreement is amended in
writing by the parties or is sooner terminated in accordance with the provisions
thereof.

[Signatures on next page]



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

ACRE REALTY INVESTORS INC.   CHARLES S. ROBERTS       By:      /s/ Gregory I.
Simon         By:   /s/ Charles S. Roberts      Name:  Gregory I. Simon  
Name:  Charles S. Roberts Title:  Executive Vice President,    
           General Counsel and Secretary    

 

 

 

A-III INVESTMENT PARTNERS LLC

By:    /s/ Edward Gellert              Name:  Edward Gellert  
Title:  Authorized Signatory  

 



 

